       Case 2:20-cv-00628-NBF-LPL Document 45 Filed 12/22/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PATRICK R. VIANCOURT,          )
           Plaintiff,          )
                               )
         vs.                   )                      Civil Action No. 20-628
                               )
PARAGON WHOLESALE FOODS CORP., )
         Defendant.            )

                                         ORDER OF COURT

               AND NOW, this 22nd day of December, 2020, upon consideration of the December

6, 2020 Report and Recommendation filed by the United States Magistrate Judge recommending that

the Renewed Motion for Judgment on Pleadings filed by Defendant Paragon Wholesale Foods Corp.

be denied, and granting the parties fourteen days to file objections thereto, (Docket No. [43]) and no

objections having been filed by the date of this Order, and upon independent review and

consideration of the motion, (Docket No. [33]), the parties’ briefs and other submissions, (Docket

No. [36], [38], [41], [42]), the allegations in Plaintiff Patrick C. Viancourt’s Amended Complaint,

(Docket No. [25]), and the Magistrate Judge’s Report and Recommendation (Docket No. [43]),

which is adopted as the opinion of this Court,

               IT IS HEREBY ORDERED that Defendant’s Renewed Motion for Judgment on the

Pleadings [33] is DENIED.

               IT IS FURTHER ORDERED that this matter is remanded to United States Magistrate

Judge Lisa Pupo Lenihan for all further pretrial proceedings.

                                               s/Nora Barry Fischer
                                               Nora Barry Fischer
                                               Senior U.S. District Judge
c/ecf: All counsel of record.
       U.S. Magistrate Judge Lisa Pupo Lenihan
